In an action pursuant to article 15 of the Real Property Law, to compel the determ:..ution of claims to real property, certain of the defendants appeal from so much of an order and judgment (one paper) of the Supi-eme Court, Nassau County, entered December 7, 1962, as granted *738plaintiff’s motion for summary judgment as against them (to the extent specified in such judgment) and struck out their answer and dismissed their counterclaim. Order and judgment, insofar as appealed from, reversed, with one bill of $10 costs and disbursements, and motion denied. In our opinion, issues of fact exist which require a trial of this action. Ughetta, Acting P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur. [38 Misc 2d 1054.]